211 F.3d 392 (7th Cir. 2000)
RODNEY WAYNE SPATH,    Plaintiff-Appellant,v.HAYES WHEELS INTERNATIONAL-INDIANA,  INCORPORATED,    Defendant-Appellee.
No. 99-1209
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 15, 1999
Decided May 1, 2000

Appeal from the United States District Court  for the Northern District of Indiana, Fort Wayne Division.  No. 1:98-CV-0045--William C. Lee, Chief Judge.
Before CUDAHY, COFFEY, and EASTERBROOK, Circuit  Judges.
COFFEY, Circuit Judge.


1
From 1987 to 1997, Rodney  Spath was a production worker for the Hayes  Wheels International-Indiana, Incorporated (Hayes  Wheels or employer) facility in Huntington,  Indiana. On March 11, 1997, Hayes Wheels  terminated Spath's employment because Spath filed  a false worker's compensation claim. Thereafter,  Spath filed suit against Hayes Wheels in the  Northern District of Indiana, alleging that Hayes  Wheels terminated him, not because he filed a  false worker's compensation claim, but because of  his epileptic disorder, in violation of the  Americans with Disabilities Act (ADA), 42 U.S.C.  sec.sec. 12101-12213.1 The trial judge  concluded that Spath failed to establish a prima  facie case of disability discrimination and  granted Hayes Wheels' motion for summary  judgment.


2
We affirm.

I.  BACKGROUND
A.  Spath's Disabilities

3
During his tenure at Hayes Wheels, Spath  suffered at least eight epileptic seizures at his  place of employment, and he concedes that Hayes  Wheels accommodated his epileptic condition for  nine years by transferring him to positions which  involved less contact with machinery and  routinely permitting him to return to work after  receiving a physician's release. This all  changed, according to Spath, after he had a  seizure while on the job and was conveyed to a  hospital on August 7, 1996. After this seizure,  Spath received a release from the emergency room  physician and attempted to report back to work  the same day. But his employer refused to accept  the emergency room physician's release and,  insisted upon a release from Spath's personal  physician, Dr. Matthew. On August 8, 1998, Spath  provided a release from his personal physician,  and again Hayes Wheels refused to accept this  release; on this occasion Hayes Wheels demanded  a release from Spath's neurologist, Dr.  Stevens.2 After Spath became aware that he  would be unable to obtain an appointment for a  consultation and examination with Dr. Stevens  prior to October 14, 1996, he negotiated with his  employer to permit him to return to work earlier.  On August 18, 1996, Hayes Wheels permitted Spath  to return to work, but refused to allow him to  work any overtime until such time as he presented  a release from his neurologist.3


4
Spath also argued, in support of his contention  that his employer no longer wished to accommodate  his disability, that Hayes Wheels restricted his  overtime after a seizure on December 5, 1996,  without any medical opinion stating that it was  necessary. After Spath suffered the seizure on  December 5, 1996, Spath's supervisor Mike Johnson  restricted Spath from working any overtime hours  in the future, explaining in an internal  memorandum:


5
Due to the seizure that was experienced the  other day by Rodney Spath, I am restricting  Rodney to a maximum working day of no more than  8.5 hours until further notice.


6
I believe that most of the occurrences we see  here in the plant seem to come when Rodney is  working overtime. I must act on this to protect  Rodney's safety.    The significance of this action, Spath argues,  lies in the fact that his employer does not  impose work limitations unless ordered by a  physician, and Spath did not see a physician for  the December 5th seizure.

B.  Spath's Termination

7
On January 4, 1997, Spath was working in the  Heat Treat Department of Hayes Wheels with fellow  employees Mike Shockome and John Helblig when he  allegedly tripped, fell backwards onto the burn  oven, and injured his back; this injury was not  associated with his epileptic disorder. After  determining that Spath was injured, Shockome and  Helblig paged the department supervisor Richard  Guenin. When Guenin arrived, he interviewed  Spath, who informed Guenin that he was sweeping,  tripped, and fell onto the burn oven. Based on  this information, Guenin completed the  "Supervisor's First Report of Injury," writing:  "Rod tripped on paint line hinges on a skid and  fell into [the] burn off oven." Guenin read Spath  what he had written on the Report. Spath then  reviewed the Report himself, and signed it.  Afterwards, Spath went to the hospital for  treatment of his injuries.


8
Before Spath left the plant on the day of his  injury, Guenin gave him a blank "Employee's  Incident Report." Spath took this form home with  him in order that his wife might assist him in  completing it. On his next day of work, January  6, 1997, Spath submitted the signed Employee's  Incident Report on which he wrote: "I was  sweeping the floor and triped [sic] over a broken  edge of duning and fell into the Age Oven hitting  my back." Based on this Employee's Incident  Report, Hayes Wheels filed a worker's  compensation claim on Spath's behalf.


9
Approximately two months after Spath's accident,  employee Ted Johnson informed Hayes Wheels'  Safety Manager, Wayne Desai, that Spath was  injured while engaged in horseplay. Desai then  interviewed Shockome and Helblig who confirmed  Johnson's story, explaining that Spath was  injured while attempting to catch a ball of duct  tape that Helblig threw to him. Both Helblig and  Shockome signed written statements which read:


10
On January 4, 1997, Rodney Spath, John Helblig,  and Mike Shockome were back in the heat treat  area. During their scheduled work time back  there, they started throwing a ball of duct tape  to each other. On one of the throws that John  sent to Rodney, it went higher than Rodney could  catch. Rodney tried to run back and catch the  ball and tripped over his own feet and fell  backwards onto the age oven.


11
After interviewing a total of five individuals,  each of whom confirmed that Spath was injured  while engaged in horseplay, Desai interviewed  Spath. Despite the evidence to the contrary,  Spath stuck to his original explanation: that he  was sweeping when he injured his back. Desai  confronted Spath with the statements of Shockome  and Helblig, but Spath continued to deny that he  was engaged in horseplay at the time he was  injured.


12
Desai provided the results of his investigation  to Rachel Wust, a Human Resources Specialist.  Wust testified that, based on the statements of  Shockome and Helblig, she believed that Spath was  injured while playing with the duct tape ball and  not while sweeping. Thus, she was convinced that  Spath's claim that he was injured while sweeping  was less than truthful. Wust concluded that Spath  had violated Plant Rule 5 by filing a false  report, and that he ought to be terminated for  that violation.4 Wust then consulted with Rick  Guernsey, the Plant Manager, and Rick Uecker,  another Human Resource Specialist, who both  concurred with her decision to terminate Spath.


13
Because of Spath's violation of Plant Rule 5,  Wust placed Spath on suspension without pay  beginning February 27, 1997, and scheduled a  termination meeting for March 11, 1997, to  present Spath with "the results of the  investigation and the action that the company had  to take based on that information." Wust, Desai,  Uecker, Guernsey, Spath, and his wife, Linda,  attended. At the meeting, Wust informed Spath  that his employment was being terminated  effective immediately for providing false  information concerning his injury.

C.  Spath's Lawsuit

14
On February 4, 1998, Spath filed suit against  his employer in the Northern District of Indiana,  alleging disability discrimination under the ADA,  age discrimination under the ADEA, and state law  retaliation. On October 26, 1998, Hayes Wheels  filed a motion for summary judgment, arguing that  Spath failed to present sufficient evidence from  which a rational trier of fact could reasonably  infer that his employer fired him either because  of his disability or because of his age. On  December 29, 1998, the trial judge agreed with  Hayes Wheels and granted the defendant summary  judgment. Spath appeals.

II.  ISSUE

15
On appeal, Spath argues that the trial court  erred in granting summary judgment to his  employer because there are genuine issues of  material fact regarding whether Hayes Wheels  treated him differently from other employees  because of his disability.5

III.  ANALYSIS
A.  Standard of Review

16
We review the trial court's grant of summary  judgment de novo. See Jovanovic v. In-Sink-Erator  Div. of Emerson Elec. Co., 201 F.3d 894, 898 (7th  Cir. 2000). Summary judgment is appropriate when  the pleadings, depositions, answers to  interrogatories, admissions, and affidavits, if  any, demonstrate that there are no genuine issues  of material fact and the movant is entitled to  judgment as a matter of law. See Fed. R. Civ. P.  56(c). In determining whether a genuine issue of  material fact exists, we construe all facts in  the light most favorable to the party opposing  the motion and draw all justifiable inferences in  favor of that party. See Anderson v. Liberty  Lobby, Inc., 477 U.S. 242, 255 (1986). However,  the mere existence of an alleged factual dispute  between the parties is not sufficient to defeat  a motion for summary judgment. See id. at 252. In  this case, Spath is required to demonstrate that  there exists a genuine issue of triable fact and  that there is evidence on which a jury could  reasonably find for him. See Wollin v. Gondert,  192 F.3d 616, 620 (7th Cir. 1999).

B.  Spath's Disparate Treatment Claim

17
The ADA makes it unlawful to "discriminate  against a qualified individual with a disability  because of the disability." 42 U.S.C. sec.  12112(a). To establish a claim of discrimination  under the ADA, a plaintiff must demonstrate:  "'(1) that [he was] disabled within the meaning  of the ADA, (2) that [his] work performance met  [his] employer's legitimate expectations, (3)  that [he] was discharged, and (4) that the  circumstances surrounding [his] . . . discharge  indicate that it is more likely than not that  [his] disability was the reason for these adverse  actions.'" Patterson v. Chicago Ass'n for  Retarded Citizens, 150 F.3d 719, 725 (7th Cir.  1998) (quoting Leffel v. Valley Fin. Servs., 113 F.3d 787, 794 (7th Cir. 1997)).


18
1. Hayes Wheels' Different Treatment of Helblig,  a Non-Disabled Employee


19
Initially, Spath argues that Hayes Wheels did  not terminate Helblig,6 a non-disabled  employee, who also violated Plant Rule 5 by  submitting false information concerning Spath's  injury. Spath uses this fact to argue that his  employer treated a similarly situated, non-  disabled employee better than it treated him, and  that we should therefore conclude that his  employer terminated him because of his  disability. See Troupe v. May Dep't Stores, Co.,  20 F.3d 734, 736 (7th Cir. 1994).


20
It is true that Helblig worked with Spath on  the day Spath was injured and told Guenin, at the  time of the initial investigation, that Spath was  injured when he was sweeping. However, it is also  the case that Helblig, unlike Spath, recanted his  original story after Desai questioned him a  second time; Helblig admitted to Desai that he  and Spath were engaged in horseplay and it was  that which led to Spath's accident. After Helblig  informed Desai that his earlier version of events  surrounding Spath's injury was false, Desai  prepared a statement, which Helblig signed, in  which Helblig again admitted that he had lied to  Guenin during the initial investigation of  Spath's injury. In contrast, Spath never told any  of the investigators of his accident that he was  engaged in horseplay until halfway through his  termination meeting.


21
Spath's argument that he and Helblig are  similarly situated is misplaced. "It is  fundamental that to make a comparison of a  discrimination plaintiff's treatment to that of  non-[disabled] employees, the plaintiff must show  that the 'comparables' are similarly situated in  all respects." Mitchell v. Toledo Hosp., 964 F.2d 577, 583 (7th Cir. 1992) (emphasis in original).


22
In our opinion, when reviewing the respective  employee histories of Spath and Helblig, it is  obvious that they are not similarly situated  employees in all respects. Although both  employees initially furnished false information  to Guenin, the similarities between them end  there. Although Helblig also originally gave a  false version of events concerning the accident  to Guenin, he later rescinded his false statement  both by telling Desai the truth and by signing a  statement containing an accurate recitation of  the facts concerning the accident. Spath, on the  other hand, persisted in giving false statements  regarding the cause of the accident and his  injury until the zero hour, when he finally  admitted he was engaged in horseplay at his  termination meeting. Furthermore, Spath, unlike  Helblig, on two separate occasions falsified  written company documents, the Supervisor's First  Report of Injury and the Employee Incident  Report. In short, Spath and Helblig did not  engage in conduct of "comparable seriousness."  See id. We hold that Helblig and Spath are not  similarly situated employees and, therefore, no  discriminatory intent can be inferred from the  fact that Hayes Wheels did not terminate Helblig.  See Kaniff v. Allstate Ins. Co., 121 F.3d 258,  263 (7th Cir. 1997); Mitchell, 964 F.2d at 583 &  n.5.


23
2. Hayes Wheels' Allegedly Different  Investigations for Non-Disabled Employees


24
Spath next attempts to establish discriminatory  intent from his employers' comparatively more  lenient investigations of non-disabled employees  accused of falsifying company records in  violation of Plant Rule 5. Spath argues that the  court "erred in not allowing discriminatory  inferences to be drawn from these investigations  which were without purpose, clandestine and  scripted for Spath and purposeful and open for  non-affected employees." Spath, however, offers  no more than bare accusations in his brief that  Hayes Wheels engaged in different methods of  investigation for disabled and non-disabled  employees. As we have repeatedly stated, "[i]t is  not this court's responsibility to research and  construct the parties' arguments." United States  v. Lanzotti, 205 F.3d 951, 957 (7th Cir. 2000).  Where, as here, a party fails to develop the  factual basis of a claim on appeal and, instead,  merely draws and relies upon bare conclusions,  the argument is deemed waived. See Bonds v.  Coca-Cola Company, 806 F.2d 1324, 1328 (7th Cir.  1986) (citing Morgan v. South Bend Community  School Corp., 797 F.2d 471, 480 (7th Cir. 1986));  see e.g., Gagan v. American Cablevision, Inc., 77 F.3d 951, 965 (7th Cir. 1996) (failure to cite  any factual or legal basis for an argument waives  it); Bratton v. Roadway Package Sys., Inc., 77 F.3d 168, 173 n.1 (7th Cir. 1996) (argument that  is not developed in any meaningful way is  waived); Freeman United Coal Mining Co. v. Office  of Workers' Compensation Programs, Benefits  Review Bd., 957 F.2d 302, 305 (7th Cir. 1992)  (there is "no obligation to consider an issue  that is merely raised [on appeal], but not  developed, in a party's brief"); United States v.  Haddon, 927 F.2d 942, 956 (7th Cir. 1991) ("A  skeletal 'argument', really nothing more than an  assertion, does not preserve a claim [for  appellate review]."); United States v. Berkowitz,  927 F.2d 1376, 1384 (7th Cir. 1991) ("We  repeatedly have made clear that perfunctory and  undeveloped arguments . . . are waived . . . .").  Consequently, we need not address this argument  any further.


25
3. Hayes Wheels' Refusal to Allow Spath to Return  to Work and Its Reduction of Spath's Overtime  Hours


26
Finally, Spath attempts to establish  discriminatory intent from, what he argues are,  changes in Hayes Wheels' medical release policy.  First, Spath contends that although Hayes Wheels  had routinely allowed Spath to return to work  after his seizures during his first nine years  with the company with a release from any  physician, it ceased doing so after his seizure  on August 7, 1996. After this seizure, Hayes  Wheels refused to accept a release from either  the emergency room physician on duty when Spath  appeared for treatment7 or from Spath's regular  physician, Dr. Matthew. Instead, Hayes Wheels  told Spath that he could not return to work until  he got a release from his neurologist, Dr.  Stevens. Spath argues that this conduct was  contrary to Hayes Wheels' medical release  practice because, according to him, other  employees on medical leave, who do not have a  seizure disorder, were uniformly allowed to  return to work upon presenting a release from any  physician.


27
Second, Spath argues that in a separate  departure from its medical release policy, Hayes  Wheels reduced Spath's overtime after his seizure  on December 5, 1996, despite the fact that it had  not imposed work restrictions, which were not  physician-approved, on him in the past.


28
Spath's allegations that Hayes Wheels' changes  in its medical release policy should constitute  evidence of discriminatory intent are  unconvincing because the undisputed evidence in  this case established that Hayes Wheels had a  nine-year history of accommodating Spath's  epileptic condition and his repeated seizures. It  is apparent that his employer was concerned with  Spath's safety and wanted to make sure that Spath  was fit to return to work after his August 1996  seizure. In order to ensure this, Hayes Wheels,  on this occasion, requested that Spath submit a  medical release from a neurological specialist,  specially qualified to evaluate epileptic  disorders, rather than from a general practice  physician. Furthermore, although Spath was unable  to schedule an appointment with his neurologist  for several weeks, Hayes Wheels again  accommodated Spath and allowed him to return to  work in the interim. In an internal memorandum  Hayes Wheels explained its decision to allow  Spath to return to work without a release from a  neurologist: "Rodney has been set up to see a  specialist. A neurologist on Sept. 15th. He has  pleaded with us to be able to come back to work.  We have agreed to let him return but on day shift  and on special projects where we can keep a close  eye on him . . . until he can return to your  shift with a clean bill of health." Consistent  with its internal memorandum, Hayes Wheels  allowed Spath to return to work full time, even  changing his shift schedule, after the  neurologist examined Spath and recommended that  he "only work first shift." We are of the opinion  that the decision to require a release from a  neurologist was justified, especially in this  litigious society where Spath and/or other  employees may have been injured as a result of  one of Spath's seizures after his return to work.  Furthermore, Hayes Wheels had, as even Spath  concedes, accommodated Spath's seizures for over  nine years. Consequently, we refuse to infer any  discriminatory intent from Hayes Wheels' decision  to request additional medical testing. Cf. Porter  v. United States Alumoweld Co., 125 F.3d 243,  245-46 (4th Cir. 1997).


29
Similarly, Hayes Wheels' restriction of Spath's  overtime was justified because Spath's  supervisors observed that most of Spath's  seizures occurred when he was working overtime.  Thus, it was logical to believe that restricting  Spath's overtime would, in all probability,  reduce his fatigue factor and thus the number of  seizures, as well as better ensure Spath's safety  and the safety of his fellow employees. When  combined with Hayes Wheels' long history of  accommodating Spath, we refuse to hold that the  restriction of his overtime evinces any  discriminatory intent. Cf. Howard v. Navistar  Int'l Transp. Corp., 904 F. Supp. 922, 930-31  (E.D. Wis. 1995), aff'd, 107 F.3d 13 (7th Cir.  1997).


30
Moreover, Spath has failed to demonstrate how  the decisions to require a release from a  neurologist or restrict his overtime are causally  related to his termination, which occurred months  later. See Hunt-Golliday v. Metropolitan Water  Reclamation Dist. of Greater Chicago, 104 F.3d 1004, 1014 (7th Cir. 1997) (requiring that a  plaintiff making a claim of discrimination  "establish 'that the protected activity and the  adverse action were not wholly unrelated.'")  (quoting Simmons v. Camden County Bd. of Educ.,  757 F.2d 1187, 1189 (11th Cir. 1985)). Because  Spath has failed to present any evidence of  discriminatory intent, we hold that he has failed  to establish a prima facie case of disability  discrimination.

IV.  CONCLUSION

31
We conclude that there is insufficient evidence  for a reasonable jury to find that Hayes Wheels  terminated Spath because of his epileptic  disorder. The decision of the district court to  grant summary judgment to Hayes Wheels is    AFFIRMED.



Notes:


1
 Spath also alleged age discrimination under the  Age Discrimination in Employment Act (ADEA), 29  U.S.C. sec.sec. 621-34, and state law  retaliation, but Spath has abandoned those claims  on appeal.


2
 A neurologist is an expert in the treatment of  disorders of the nervous system such as epilepsy.  See Dorland's Illustrated Medical Dictionary,  1130, 566 (28th ed. 1994).


3
 Hayes Wheels offered Spath time off pursuant to  the leave provisions of the Federal Medical Leave  Act, 29 U.S.C. sec.sec. 2601-54, until Spath  could get the release. But Spath, for reasons  unexplained in the record, refused this offer.


4
 Plant Rule 5 provides:    Commission of, or being a party to, the following  acts or related acts, will be sufficient grounds  for disciplinary action that may include  discharge: . . .     5)  Falsifying an employment application,  misrepresenting or falsifying a leave of absence,  writing false statements on medical reports or  intentionally giving any false information  relating to employment or benefit application.


5
 Spath also makes a failure to accommodate claim,  see 42 U.S.C. sec. 12112(b)(5)(A), arguing that  his organic brain syndrome, mild mental  retardation, and dependent personality disorder--  disabilities not involved in his disparate  treatment claim--caused him to deny involvement  in the horseplay incident because he sometimes  does not remember what he was doing or what he  might have said in the past. In essence, Spath is  asking this Court to extend the ADA so as to  prevent an employer from terminating an employee  who lies, just because the lying is allegedly  connected to a disability. We are of the opinion  that the ADA does not require this. See generally  Jones v. Am. Postal Workers Union, 192 F.3d 417,  429 (4th Cir. 1999) ("The law is well settled  that the ADA is not violated when an employer  discharges an individual based upon the  employee's misconduct, even if the misconduct is  related to a disability."). We, therefore,  decline to give any more consideration to this  issue.


6
 Helblig was only given a written warning and  advised that if he was ever caught "horseplaying"  again he "would have time off." Presumably this  means that he would be suspended or fired.


7
 In all probability the emergency room physician  had never seen Spath before, and was in no  position to have a complete knowledge of his past  medical history, including the number of prior  seizures, the severity of them, or if Spath  suffered any residuals as a result of the seizure  episode.